Per Curiam. The appellant, John Claiborne, by his attorney, Clarence Walden Cash, has filed a motion for rule on the clerk. His attorney accepts full responsibility and admits that the record was tendered late due to his error.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See per curiam order dated February 5, 1979. In re: Belated Appeals in Criminal Cases, 265 Ark. 964; Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct.